Citation Nr: 1414216	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the claims file, the Board finds that additional development is needed prior to adjudication of the issue of service connection for a an acquired psychiatric disorder to include PTSD.

The Veteran was most recently afforded a VA psychiatric examination in January 2009.  Although the Veteran's treatment records indicated he was treated for PTSD and he was exposed to in service stressors, the VA examiner did not find the Veteran had symptoms warranting a diagnosis of PTSD by "any stretch."  The Veteran was noted to have symptoms of re-experiencing triggered by the death of his son but no symptoms of hyperarousal, numbing or avoidance.  Since the last VA examination, the Veteran submitted a letter written by a VA counselor dated March 2011 indicating the Veteran had been seen for counseling services since February 2010 for symptoms of PTSD related to his combat tour of duty.  The Veteran's symptomology included restlessness, sleeplessness, bad dreams, an inability to relax and flashbacks.  In light of the new evidence, the Board finds that a remand for a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated pertinent VA treatment records including those from the Indianapolis VAMC.

2.  After completion of the development above, schedule the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any acquired psychiatric disability to include PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Following the review of the claims file and examination, the examiner should: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran has an acquired psychiatric disability to include PTSD, that is caused by or etiologically related to active duty service.

The examiner must reconcile any diagnosis and opinion with all other clinical evidence of record, to include the diagnosis rendered in the March 2011 letter.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above development, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


